Title: 1782 Oct. 27. Sunday.
From: Adams, John
To: 


       Went into the Bath, upon the Seine, not far from the Pont Royal, opposite the Tuilleries. You are shewn into a little Room, which has a large Window looking over the River into the Tuilleries. There is a Table, a Glass and two Chairs, and you are furnished with hot linnen, Towels &c. There is a Bell which you ring when you want any Thing.
       Went in search of Ridley and found him. He says Franklin has broke up the Practice of inviting every Body to dine with him on  Sundays at Passy. That he is getting better. The Gout left him weak. But he begins to sit, at Table.
       That Jay insists on having an exchange of full Powers, before he enters on Conference or Treaty. Refuses to treat with D’Aranda, untill he has a Copy of his Full Powers. Refused to treat with Oswald, untill he had a Commission to treat with the Commissioners of the United States of America.—F. was afraid to insist upon it. Was afraid We should be obliged to treat without. Differed with J. Refused to sign a Letter &c. Vergennes wanted him to treat with D’Aranda, without.
       The Ministry quarrel. De Fleury has attacked De Castries, upon the Expences of the Marine. Vergennes is supposed to be with De Fleury.—Talk of a Change of Ministry.—Talk of De Choiseul, &c.
       F. wrote to Madrid, at the Time when he wrote his pretended Request to resign, and supposed that J. would succeed him at this Court and obtained a Promise that W. should be Secretary. Jay did not know but he was well qualified for the Place.
       Went to the Hotel D’orleans, Rue des petites Augustins, to see my Colleage in the Commission for Peace, Mr. Jay, but he and his Lady were gone out.
       Mr. R. dined with me, and after dinner We went to view the Appartements in the Hotel du Roi, and then to Mr. J. and Mrs. Izard, but none at home. R. returned, drank Tea and spent the Evening with me. Mr. Jeremiah Allen, our Fellow Passenger in the leaky Sensible, and our Fellow Traveller through Spain, came in and spent the Evening. He has been home since and returned.
       R. is still full of Js. Firmness and Independance. Has taken upon himself, to act without asking Advice or even communicating with the Comte de Vergennes—and this even in opposition to an Instruction. This Instruction, which is alluded to in a Letter I received at the Hague a few days before I left it, has never yet been communicated to me. It seems to have been concealed, designedly from me. The Commission to W. was urged to be filled up, as soon as the Commission came to Oswald to treat with the Ministers of the united States, and it is filled up and signed. W. has lately been very frequently with J. at his house, and has been very desirous of perswading F. to live in the same house with J.—Between two as subtle Spirits, as any in this World, the one malicious, the other I think honest, I shall have a delicate, a nice, a critical Part to Act. F.s cunning will be to divide Us. To this End he will provoke, he will insinuate, he will intrigue, he will maneuvre. My Curiosity will at least be employed, in observing his Invention and his Artifice. J. declares roundly, that he will never set his hand to a bad Peace. Congress may appoint another, but he will make a good Peace or none.
      